00S297
Order entered December 17, 2012




                                                In The
                                     Court of $[ppeals
                             i:ifth istria of Ttxa at allas

                                        NO. 05-12-01605-CV

 ONE THOUSAND SEVEN HUNDRED NINETY-SEVEN DOLLARS AND FIFTY-FIVE
                 CENTS IN U.S. CURRENCY, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. DC12-11492-G

                                                ORDER

        The Court has before it appellant Pedro Medrano’s December 11, 2012 motion to be

exempt from the requirements of Rule 32.1 of the Texas Rules of Appellate Procedure. The

Court DENIES the motion. On its own motion, the Court GRANTS an extension of time for

appellant to file his docketing statement and ORDERS that he file his docketing statement

within thirty days of the date of this order.




                                                             JUSTICE